DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been reviewed by the examiner and entered of record in the file.
 2.	Claims 11 and 19 are amended, and claim 21 is newly added. Claims 11, 13, 15 and 19-21 are present in the application. 
3.	Claims 11, 13, 15, 19 and 21 are under examination and are the subject of this office action.
4.	Applicant previously elected the species:  1) sorafenib drug or analog: sorafenib, 2) cancer: NSCLC, and 3)EGFR inhibitor: osimertinib. As such, sorafenib drugs or analogs other than sorafenib and EGFR inhibitors other than osimertinib remain  withdrawn from consideration as drawn to nonelected species.


Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 11 and 13-15 are/remain previously rejected under 35 U.S.C. 103 as being unpatentable over Janne et al. (New England J of Med 2015), in view of Li et al. (Oncology Letters 2013).
Applicant amended claim 11.  New claim 21, dependent upon claim 15, is added to the rejection.
	Amended claim 11 is directed to a method of treating cancer in a patient (more specifically NSCLC (claim 15)) with acquired resistance to treatment with an EGFR inhibitor, comprising administering to the patient a combination of a sorafenib drug or a sorafenib analogue (more specifically sorafenib (claim 13)) and an EGFR TKI inhibitor, wherein the EGFR inhibitor is an EGFR TKI inhibitor or an anti EGFR monoclonal antibody that targets the extracellular domain of the EGFR and wherein the EFGR TKI is selected from the group consisting of Erlotinib, Gefitinib, Lapatinib, Afatinib and Osimertinib (more specifically Osimertinib (claim 19)).
	
	Janne et al. discuss the treatment of EGFR-mutated non-small cell lung cancer (NSCLC), (i.e., wherein the mutant is EGFR T790M, the most common cause of acquired drug resistance), having acquired resistance to EGFR tyrosine kinase inhibitors (TKI), by administering AZD9291 (AZD9291 is also known as Osimertinib) to a patient in need thereof, (please see the Abstract on page 1689).  Janne et al. teach the successful administration of AZD9291 to treat NSCLC in a patient with acquired resistance to EGFR inhibitors:
 “…AZD9291 as monotherapy was associated with a response rate of 61%, with limited skin and gastrointestinal adverse effects, among patients with EGFR T790M,”
[emphasis added] (page 1697, right column, last 2 lines- page 1698, left column, lines 1-3), but are silent as to the administration of sorafenib.
	Yet, Li et al. teach the anti-cancer effects of sorafenib, a multikinase inhibitor, in EGFR-TKI-resistant NSCLC cell lines (abstract).  In particular, Li et al. demonstrate the inhibitory activity of sorafenib on cell proliferation of the NSCLC line H1975 (mutant EGFR-T790M), please see Figure 1A on page 70:

    PNG
    media_image1.png
    257
    361
    media_image1.png
    Greyscale
, wherein sorafenib achieves close to 100% inhibition of cell proliferation at a concentration of 25 M.
	Thus, it would be prima facie obvious to one skilled in the art seeking treatment of NSCLC in a patient with acquired resistance to treatment with a EGFR inhibitor, (specifically having the EGFR T790M mutation), to administer the combination of sorafenib and the EGFR inhibitor osimertinib to said patient.  
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, two known compounds which individually demonstrate potent anti-proliferative activity against EGFR-mutant NSCLC could be combined in order to achieve an additive effect for treating NSCLC in a patient with acquired resistance to an EGFR inhibitor, with the expected result of additive or synergistic activity in the treatment of said patient. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, claims 11, 13, 15, 19 and 21 are prima facie obvious.

Response to Arguments
6.	Applicant traverses the rejection of Janne et al. in view of Li et al., arguing the following points:
	(A) 	Applicant argues that the combined prior art do not teach, disclose or suggest the use of the combination of sorafenib and an EGFR6 11450608USinhibitor (e.g., osimertinib) to treat cancer with acquired resistance to EGFR. 
	Applicant argues that Janne et al. teach a third generation irreversible EGFR TKI (osimertinib) against NSCLCs that developed resistance to gefitinib/erlotinib through the T790M mutation, however, after an initial response, the tumors became resistant to this new drug and relapsed. Applicant argues that while Li et al. disclose the use of the combination sorafenib with gemcitabine (or cytotoxic chemotherapy drugs) for treatment of NSCLC, Li et al. did not suggest co-administering the combination of sorafenib with an EGFR inhibitor to overcome drug resistance of the EGFR inhibitor. 
	Applicant's arguments have been fully considered but they are not persuasive.	
	Li et al. are relied upon for disclosing the co-administration of sorafenib in the treatment of NSCLC, and Janne et al. are relied on for teaching the use of osimertinib to treat NSCLC resistant to the EGFR inhibitors gefitinib/erlotinib. Thus one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art, i.e. a reasonable expectation of success in the treatment of NSCLC. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

	It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention, (i.e., Li et al did not suggest administering the combination of sorafenib with an EGFR inhibitor to overcome drug resistance of the EGFR inhibitor while Applicant demonstrates that sorafenib may be used to treat cancer resistance developed from several generations of EGFR inhibitors in several NSCLC cell lines, when co-administered with an EGFR inhibitor (in particular the EGFR TKI gefitinib and osimertinib)). However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). 
	In the instant case, Applicant’s amendment of April 19, 2022 to narrow the genus of EGFR TKIs does not sufficiently limit the claims such that they commensurate in scope with the unexpected results to overcome the prima facie case of obviousness. According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
	Specifically, the claim amendments don’t capture Applicant’s alleged unexpected results of a method of treating NSCLC comprising co-administering  sorafenib in combination with the EFGR TKIs osimertinib or gefitinib, relative to the separate administration of each agent as a single agent. Applicant has limited the genus of EGFR TKI inhibitors to Erlotinib, Geftinib, Lapatinib, Afatinib and Osimertinib; however, claim 11 also embraces any “anti EGFR monoclonal antibody which targets the extracellular domain of the EGFR.”
	Thus, the Examiner recommends inserting criticality from the unexpected results into the claims, i.e., limit the EGFR inhibitor to the group consisting of osimertinib and gefitinib.


7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Janne et al. (New England J of Med 2015), in view of Li et al. (Oncology Letters 2013) as applied to claim 15 above, and further in view of Yu et al., (JAMA Oncol. 2015).
	Claim 15 is addressed in detail above.
	Claim 21 is drawn to claim 11, and limits wherein the patient has a first activating mutation in EGFR kinase domain, and a secondary and tertiary mutation in EGFR kinase domain selected from the group consisting of T790M and C797S.
	Janne et al. teaches the treatment of NSCLC in a patient with acquired resistance to treatment with an EGFR inhibitor, (specifically having the EGFR T790M mutation), comprising administering the third generation EGFR inhibitor osimertinib to said patient, but are silent as to the tertiary mutation. 
	Yet, Yu et al. disclose an acquired tertiary EGFR C797S mutation, in addition to the T790M mutation, in a patient with lung cancer following treatment with the third generation EGFR TKI osimertinib, which “should confer resistance to all third-generation EGFR TKIs, similar to the emergence of EGFR T790M and its cross-resistance to all first-generation EGFR TKIs… Under the strong selective pressure of EGFR TKIs, the tumor developed secondary and tertiary mutations in EGFR (T790M and C797S, respectively) to maintain EGFR signaling,” (page 2, under “Discussion”- page 3, lines 1-4).
	Li et al. teach the treatment of NSCLC in a patient with acquired resistance to treatment with a EGFR inhibitor, specifically the EGFR T790M mutation.
	Thus, one skilled in the art would be motivated to administer sorafenib in addition to osimertinib in patient with lung cancer having an acquired tertiary EGFR C797S mutation, in addition to the T790M mutation, in order to overcome acquired resistance to EGFR inhibitors including the third generation EGFR inhibitor osimertinib. One of skill in the art would expect an additive effect in the treatment of lung cancer in a patient with acquired resistance to an EGFR inhibitor and EGFR C797S mutation, in addition to the T790M mutation.
	As such, claim 21 is prima facie obvious.

Conclusion
8.	In conclusion, claims 11, 13, 15, 19, 20 and 21 are present in the application.  Claim 20 is currently withdrawn as directed to non-elected species. Claims 11, 13, 15, 19 and 21 are rejected.   No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628       

/CRAIG D RICCI/Primary Examiner, Art Unit 1611